Case 15-06205        Doc 44     Filed 12/11/18     Entered 12/11/18 09:52:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-06205
         Paris D Fleming

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/24/2015.

         2) The plan was confirmed on 05/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/29/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/19/2017.

         5) The case was completed on 07/20/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,595.00.

         10) Amount of unsecured claims discharged without payment: $16,916.69.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-06205      Doc 44         Filed 12/11/18    Entered 12/11/18 09:52:23                Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $20,571.25
        Less amount refunded to debtor                            $411.25

 NET RECEIPTS:                                                                                   $20,160.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $980.54
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,980.54

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 AES BANK OF AMERICA              Unsecured           0.00           NA              NA            0.00        0.00
 AMERICASH LOANS LLC              Unsecured         900.00      1,395.42        1,395.42        301.97         0.00
 ARMOR SYSTEMS CORP               Unsecured      1,414.00       1,414.00        1,414.00        305.99         0.00
 CAVALRY SPV I LLC                Unsecured         166.00        365.13          365.13          79.01        0.00
 COMENITY BANK                    Unsecured         227.00        267.07          267.07          57.79        0.00
 COMENITY BANK                    Unsecured         264.00        304.90          304.90          65.98        0.00
 COMENITY BANK                    Unsecured         201.00        239.99          239.99          51.93        0.00
 COMENITY BANK                    Unsecured         248.00        294.04          294.04          63.63        0.00
 ECMC                             Unsecured           0.00          0.00            0.00           0.00        0.00
 GIDEON FEDERAL CREDIT UNION      Unsecured      2,200.00       2,214.96        2,214.96        479.32         0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured         837.00        837.40          837.40        181.21         0.00
 INTERNAL REVENUE SERVICE         Priority          600.00           NA              NA            0.00        0.00
 MARYLAND COMPTROLLER             Priority          715.00        817.00          817.00        817.00         0.00
 MARYLAND COMPTROLLER             Unsecured            NA         199.00          199.00          43.06        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      3,114.00       2,192.95        2,192.95        474.56         0.00
 REGIONAL ACCEPTANCE CORPORAT     Unsecured            NA         158.00          158.00          34.19        0.00
 REGIONAL ACCEPTANCE CORPORAT     Secured        8,845.00       8,845.00        8,845.00      8,845.00    2,863.37
 ADVOCATE CONDELL MEDICAL CTR     Unsecured         650.00           NA              NA            0.00        0.00
 ALEXANDRIA VANECK CO LPA         Unsecured          80.00           NA              NA            0.00        0.00
 FARMERS INSURANCE                Unsecured         417.00           NA              NA            0.00        0.00
 CITY OF WAUKEGAN PARKING         Unsecured         100.00           NA              NA            0.00        0.00
 COMCAST                          Unsecured      1,072.00            NA              NA            0.00        0.00
 STAR/HIRSCH HOWARD CROSSING L    Unsecured      1,023.00            NA              NA            0.00        0.00
 VILLAGE OF GURNEE                Unsecured         400.00           NA              NA            0.00        0.00
 VISTA MEDICAL CENTER EAST        Unsecured         133.00           NA              NA            0.00        0.00
 WILLIAMS & FUDGE INC             Unsecured      1,483.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-06205       Doc 44        Filed 12/11/18    Entered 12/11/18 09:52:23                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal       Int.
 Name                                Class    Scheduled        Asserted      Allowed        Paid          Paid
 INFINITY HEALTHCARE PHYSICIANS   Unsecured         183.00             NA           NA            0.00        0.00
 MARYLAND TRANSPORTATION AUT      Unsecured      1,691.00              NA           NA            0.00        0.00
 MIDWEST DIAGNOSTIC PATHOLOGY     Unsecured          14.00             NA           NA            0.00        0.00
 PLANET FITNESS                   Unsecured          60.00             NA           NA            0.00        0.00
 SPRINT CORP                      Unsecured         500.00          646.76       646.76        139.96         0.00
 STATE OF MARYLAND CENTRAL CO     Unsecured      1,568.00         1,567.80     1,567.80        339.27         0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00            0.00         0.00           0.00        0.00
 WAUKEGAN LOAN MANAGEMENT         Unsecured         200.00          167.36       167.36          36.22        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                $0.00
       Mortgage Arrearage                                        $0.00              $0.00                $0.00
       Debt Secured by Vehicle                               $8,845.00          $8,845.00            $2,863.37
       All Other Secured                                         $0.00              $0.00                $0.00
 TOTAL SECURED:                                              $8,845.00          $8,845.00            $2,863.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00                 $0.00
        Domestic Support Ongoing                                $0.00               $0.00                 $0.00
        All Other Priority                                    $817.00             $817.00                 $0.00
 TOTAL PRIORITY:                                              $817.00             $817.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,264.78             $2,654.09                 $0.00


 Disbursements:

        Expenses of Administration                               $4,980.54
        Disbursements to Creditors                              $15,179.46

 TOTAL DISBURSEMENTS :                                                                          $20,160.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-06205        Doc 44      Filed 12/11/18     Entered 12/11/18 09:52:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
